Citation Nr: 0200721	
Decision Date: 01/18/02    Archive Date: 01/25/02	

DOCKET NO.  94-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a disability of the 
right hand.


REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings pursuant to a December 2000 order by 
the United States Court of Appeals for Veterans Claims 
(Court) which vacated a February 2000 Board decision that 
denied the veteran's appeal for service connection for 
disability of the right elbow, right shoulder, and right 
hand.  In issuing the order, the Court granted a Joint Motion 
for Remand filed by the veteran (appellant) and the Secretary 
for Veterans Affairs.  The veteran's original appeal to the 
Board was from rating decisions by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in June 1993 and June 1995 which denied service 
connection for disability of the right shoulder, right elbow 
and disability of the right hand.  In October 1996 the Board 
issued a decision denying each of the issues before the 
Board.  That decision was vacated because the veteran had 
previously filed a request for a hearing before the Board in 
conjunction with his appeal.  A hearing before the Board was 
held in June 1997 pursuant to his request.

The Board remanded the appeal in July 1997 for additional 
evidentiary development and readjudication, including 
consideration of the question of whether the disabilities for 
which service connection was sought were aggravated by his 
service connected status post fusion of the right wrist.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The RO confirmed its 
prior denial as to each issue in April 1999.  



FINDINGS OF FACT

1.  Service connection is in effect for status post fusion of 
the right wrist, evaluated as 40 percent disabling from May 
1993.

2.  There is a reasonable probability that there is a causal 
nexus between the veteran's service-connected right wrist 
fusion and disability of the right shoulder diagnosed as 
osteoarthritis and rotator cuff tendinitis.

3.  There is a reasonable probability that there is a causal 
nexus between the veteran's service-connected right wrist 
fusion and disability of the right elbow which has been 
diagnosed as osteoarthritis and ulnar nerve entrapment.

4. There is a reasonable probability that there is a causal 
nexus between the veteran's service-connected right wrist 
fusion and disability of the right hand diagnosed as 
osteoarthritis of the carpal bones.


CONCLUSIONS OF LAW

1.  Service connection for disability of the right shoulder 
is in order because it is probable that it is secondary to 
the veteran's service-connected right wrist disability.  
38 C.F.R. § 3.310(a) (2001).

2.  Service connection for disability of the right elbow is 
in order because it is probable that it is secondary to the 
veteran's service-connected right wrist disability.  
38 C.F.R. § 3.310(a) (2001).

3.  Service connection for disability of the right hand is in 
order because it is probable that it is secondary to the 
veteran's service-connected right wrist disability.  
38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his original application for VA 
compensation in March 1957.  The disability for which service 
connection was claimed was a fractured wrist.

Service department medical records contain no reference to 
complaints or findings of abnormality of the right elbow, 
right shoulder or right hand, and none were recorded on 
examination for separation.  With respect to the right wrist, 
service medical records show that on examination for 
induction, the veteran reported having fractured his right 
wrist in 1951.  X-rays taken in June 1953 showed an ununited 
fracture of the proximal pole of the carpo-navicular bone.  
In January 1954 the veteran sustained another fracture of the 
right navicular bone when he slipped and fell while playing 
basketball.  Initial treatment consisted of a short arm 
plaster cast.  In April 1954 the veteran underwent surgery 
consisting of complete excision of the distal fragment of the 
fractured right navicular bone.  Statements dated in April 
1957 from D. L. Ludwig, D.O., report that the veteran had 
enlargement of the right wrist as well as pain on use.  There 
was a 30 percent limitation of motion of the wrist.

The veteran underwent a VA examination in May 1957.  There 
were no complaints or findings pertaining to the right elbow, 
shoulder or hand.  Examination of the right wrist showed a 
well-healed surgical scar in the navicular area and 
limitation of dorsiflexion to 45 degrees.  Examination was 
otherwise normal.  X-rays showed healed fractures of the 
adjacent portions of the navicular and lunate bones and an 
ununited fragment on the dorsal surface.  There were post-
traumatic arthritic changes at the carpo-radial articulation.

By a rating decision of May 1957, the RO granted service 
connection for traumatic arthritis of the right wrist and 
assigned a 10 percent rating from March 1957.

In February 1993 the veteran requested an increased rating 
for his wrist disability and asked that service connection be 
granted for arthritis in his right elbow and right shoulder.

Medical records from T. D. Mangell, M.D., dated in January 
and February 1993 are of record.  The veteran was evaluated 
in January 1993 for disability of the right wrist.  
Examination also showed good motion of the shoulder and 
elbow.  In February 1993 the veteran underwent an arthrodesis 
of the right radial carpal joint .  for traumatic arthritis 
of the right wrist.

The veteran underwent a VA examination in July 1993.  He 
related that he used a rubber mallet or a hammer a great deal 
in his job as a glass worker and he had to use his right 
shoulder more because he could not use his right wrist due to 
the surgery.  He complained of trouble hammering because 
there was no motion of the wrist and he could use only the 
elbow and shoulder.  X-rays showed minimal degenerative joint 
disease of the right elbow and minimal hypertrophic marginal 
lipping of the glenoid fossa of the right shoulder with 
degenerative joint disease of the acromioclavicular joint.  
The diagnoses were osteoarthritis of the right shoulder, bone 
cysts of the proximal humerus, osteoarthritis of the right 
elbow, status post fusion of the right wrist and tremor of 
the right thumb of undetermined origin.

Additional medical reports from Dr. Mangell dated from 
February 1994 through April 1995 describe follow-up care for 
the wrist.  In February 1994 the veteran underwent removal of 
a plate in the right wrist.  The fusion of the wrist was 
excellent.  In April 1995 he reported that he had occasional 
shocking-type pain while holding objects he was working with.  
There was tenderness over the ulnar neurovascular bundle of 
the right thumb.  The physician suspected that this was 
probably related to his changed position due to the wrist 
fusion.

At a VA examination in June 1995 by Dr. M., the veteran 
complained of inability to hold a tool with his right hand 
due to occasional sharp pain in the thumb and also complained 
of pain in the right elbow and shoulder.  Examination of the 
right shoulder showed no deformity or swelling but there was 
some tenderness over the acromioclavicular joint.  The right 
elbow looked normal and had a full range of motion and power.  
Examination of the right hand showed evidence of surgery and 
the wrist was stiff with no extension or flexion of the wrist 
due to surgical fusion.  There was minimal motion of the 
distal part of the hand.  The thumb and the rest of the 
fingers were free to move and there was no significant pain.  
The examiner concluded that the sharp pain in the right thumb 
was related to use of the hand and not necessarily secondary 
to wrist fusion.  He stated that the degenerative arthritis 
of the acromioclavicular joint was not related to the wrist 
fusion and that the right elbow was essentially normal.

The veteran underwent a VA examination in December 1995 by 
Dr. McD.  He related that since the wrist fusion he had had 
no pain in the wrist but had pain in the hand that shot into 
the right thumb and made it hazardous to handle large pieces 
of glass at work.  Nerve conduction studies and 
electromyogram studies of the right upper extremity were 
consistent with ulnar nerve entrapment at the right elbow.  
The clinical impressions included Dupuytren's contracture 
(palmar fibrosis) of the right palm which was not related to 
the right wrist fusion, probable fibrosis of the flexor 
tendon and tendon sheath of the right thumb which was not 
related to the wrist fusion, and ulnar nerve entrapment.

In September 1997 the veteran submitted additional medical 
evidence which included medical records dated in April 1992 
and July 1992 from J. D. Shapiro, M.D.  In addition to 
complaints related to the right wrist, the reports describe 
mild right elbow pain and some pain in the anterior aspect of 
the right shoulder.  The clinical impressions in April 1992 
included rotator cuff tendinitis with calcific tendinitis and 
acromioclavicular arthritis of the right shoulder, and 
lateral epicondylitis of the right elbow.

The veteran underwent a VA examination in December 1997, 
again by Dr. M.  He complained of pain and aching in the 
right shoulder and right elbow, especially after using the 
arm.  He attributed the pain to having to turn his hand and 
arm in a different way due to fusion of the wrist.  X-rays of 
the right shoulder showed arthritis of the acromioclavicular 
joint but were otherwise unremarkable.  The right elbow was 
normal without evidence of arthritis.  The diagnoses included 
normal right elbow without evidence of tendinitis or 
arthritis; acromioclavicular joint arthritis, symptomatic 
with shoulder motion; and normal right hand.  The examiner 
expressed the opinion that the arthritis of the 
acromioclavicular joint was not secondary to the service-
connected right wrist disability.  He did not believe that 
there was "any service connection of his elbow joint with his 
wrist and hand."  He noted that an EMG report was negative 
for nerve entrapment in the hand and that hand function, 
including the fingers and thumb, seemed to be within normal 
limits.

In September 1998, Dr. M. provided an additional medical 
opinion wherein he stated that the changes in the 
acromioclavicular joint were consistent with degenerative 
pathology for a 64-year-old person.  He reasoned that the 
baseline manifestation was acromioclavicular joint arthritis 
which by its own progressive nature could increase in 
severity with the passage of time without any influence or 
aggravation from the fused right wrist joint.  In Dr. M.'s 
opinion, it was difficult to speculate as to the degree of 
change in the joint which would have been present years 
earlier, but, in any case, it was his opinion that the 
condition was more pronounced than it would have been several 
years earlier.  Dr. M. concluded that the baseline 
manifestation would be arthritis of the acromioclavicular 
joint which progressed on its own merit and would be present 
in spite of the wrist fusion.

Following the December 2000 Court order the veteran's 
representative submitted a May 2001 statement from C. N. 
Bash, M.D., together with a written waiver of his right to 
initial RO consideration of this additional item of evidence.  
In the report, Dr. Bash sets forth a detailed summary of 
medical findings from the record that he deemed important and 
set forth the opinion that the veteran had pathology of the 
right elbow, shoulder, and right thumb, which was secondary 
to his service-connected wrist injury.  The report contains 
the following passage:

It is my opinion that it is likely that 
this patient's chronically dysfunctional 
right wrist, secondary to fracture of the 
navicular bone, caused him to abnormally 
use his right thumb, wrist, elbow and 
shoulder in his manual labor job in order 
to compensate for his dysfunctional 
wrist.  It is my opinion that this 
patient's right wrist injury caused 
abnormal force to be placed on his right 
wrist and shoulder resulting in his 
current shoulder and elbow disabilities.  
This opinion is in agreement with the 
opinion of Drs. Estrine and Mangell...  It 
is also clear from the record that this 
patient has developed additional 
disabilities in his right thumb.  It is 
also my opinion that this patient's right 
thumb problems (pain, decreased grip 
strength, decreased range of motion as 
documented by Drs. Mayer and Mangell in 
1993 and 1995) and X-ray degenerative 
changes are all secondary manifestations 
of his service-connected right wrist and 
subsequent fusion.  The thumb and wrist 
work in concert to grasp objects and 
since this patient's wrist is abnormal he 
has placed abnormal forces on his right 
thumb which has resulted in advanced 
osteoarthritis.

Dr. Bash disputed the opinion by Dr. M. that pathology of the 
veteran's right shoulder was not related to the right wrist 
and would be present in spite of the wrist. He also noted 
that Dr. M. had not identified right shoulder impingement 
syndrome, referred to the degenerative spurs in the right 
elbow or mentioned thumb pathology.  He noted that the 
veteran's arthritis was all located on the right side. 

II.  Analysis

Service connection may be established for disability incurred 
in or aggravated by active military service. 38 U.S.C.A. §§ 
1110 (wartime), 1131 (peacetime) (West 1991).  Alternatively, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In addition service connection may be granted for 
that degree of aggravation of a non-service connected 
disability which is proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (the Court) held that the term 
"disability" for service connection purposes "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, at 448 
(emphasis as in original). 

As an initial matter, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was 
enacted.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified 
at 38 U.S.C.A. § 5103A).  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various legal criteria that apply in this case.  In addition, 
the RO has made all reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
This case was remanded by the Board in July 1997.  Numerous 
medical opinions are or record and it is recognized that the 
medical issues in this case are complex and controversial and 
have been subject to different medical opinions and 
conclusions.  The veteran and his representative have pointed 
to no additional existing records which would be pertinent to 
the issues currently under consideration.  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument in support of his claim.  Following the 
December 2000 Court order they submitted a comprehensive 
medical opinion from Dr. Bash.  In addition, the veteran has 
testified at VA hearings both at the RO and at the Board.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the duty to 
assist requirements of the VCAA and its implementing 
regulations.  

The questions presented in this case as to both the existence 
and etiology of disabilities of the right shoulder, right 
elbow and right hand are medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  However, the record on appeal contains a 
number of relevant medical opinions that have been submitted 
by the veteran or obtained by the VA.  By law, the Board is 
obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, consistent 
with Colvin, the Board may not reject medical opinions based 
on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 
30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

There is little dispute in the record concerning the basic 
medical facts of this case as they relate to the date of 
initial onset of the claimed disabilities of the right 
shoulder, right elbow and right hand.  Clearly none of these 
claimed disorders was manifest until many years after 
service.  The veteran is not contending that the disabilities 
were present during service or are directly due to service, 
and there is no medical or other evidence of record which 
would support such a finding.  Accordingly, the matter of 
direct service connection will not be addressed further.

With respect to the right shoulder, the record contains ample 
evidence showing that the veteran has osteoarthritis of the 
acromioclavicular joint as well as rotator cuff tendinitis.  
The dispute on appeal involves the question of how this 
pathology is related to the service-connected disability 
involving the right wrist.  Substantial disability of the 
right wrist requiring surgical fusion of the wrist in 1993 
and the subsequent evaluation and treatment of the wrist is 
well documented.  Arthritis in the right shoulder was first 
documented in April 1989 on the basis of X-ray reports 
reported by Dr. Estrine and shoulder complaints attributed 
specifically to overuse were reported by a VA physician in 
July 1993.  The question of whether there was a connection 
between the wrist and the shoulder was considered at VA 
examinations in June 1995 and December 1997 by Dr. M., and in 
a September 1998 addendum. Dr. M. found no etiological 
relationship between the shoulder and wrist disabilities, and 
considered the shoulder problems to be more likely age-
related.  In direct opposition to this view is the opinion 
from Dr. Bash, who unequivocally asserts a causal 
relationship between the wrist and shoulder disabilities.  
Other medical opinions of record have been between these two 
poles, but have generally recognized the probability of an 
impact of the wrist condition on the development of the 
shoulder problems.  

The September 1998 opinion by Dr. M. notes a "baseline 
manifestation" of acromioclavicular joint arthritis and 
concluded that the condition was more pronounced then it was 
several years earlier, thereby supporting a finding that the 
arthritis had advanced on its own.  The opinion does not 
discuss the specifics of the veteran's allegations concerning 
the manner in which his use of the arm on the job had changed 
due to impairment of the wrist.  Dr. Bash's opinion is based 
in part on evidence provided by other physicians concerning 
pathology of the right shoulder and the possibility of a 
relationship between the shoulder and the wrist.  He noted 
that Dr. Estrine and Dr. Mangell had found a causal 
relationship between the wrist and the shoulder, and he makes 
the valid point that the arthritis was found on the right 
side only, arguing that if arthritis were due to age alone, 
it could be expected to be bilateral in nature.  In 
considering this argument the Board would note that the 
veteran has testified that he used his right upper extremity 
more extensively than the left in his work, and that may 
account for some of the variation.  However, at the Board 
hearing he demonstrated the abnormal hammering motion which 
was required because of his wrist fusion, thus lending 
plausibility to the conclusion that the wrist problem 
affected nearby joints.  In reviewing and reconciling the 
testimony, statements and medical opinions of record, the 
Board must conclude that multiple factors have influenced 
development of the problem.  Since most medical authorities 
recognize that the wrist fracture played a significant part 
in that development, the Board finds that a preponderance of 
the evidence supports finding that the service-connected 
right wrist fusion proximately impacted the development and 
progression of the currently diagnosed disability of the 
right shoulder.  

With respect to the right elbow, the evidence is not entirely 
consistent concerning the very fundamental question of 
whether the veteran has a disability of the elbow or, if so, 
what it is.  X-ray findings of arthritis of the radial head 
at the capitular interface were reported by Dr. Estrine in 
1989.  Dr. Shapiro reported epicondylitis in 1992 and VA 
X-rays in July 1993 showed minimal degenerative changes 
diagnosed as osteoarthritis.  A later VA X-ray in June 1995 
was read as normal except for an olecranon spur.  A VA 
examination in December 1997, including an electromyographic 
study, was within normal limits.  The electromyogram of 
December 1997 was thus inconsistent with earlier findings in 
December 1995 which suggested ulnar nerve entrapment.  Citing 
the prior studies, the report of Dr. Bash asserts the current 
existence of osteoarthritis and gleno-humeral pathology.  
Cited in his report, however, is a March 2001 finding by a 
Dr. Jurist, whose full report is not of record, noting the 
absence of any physical findings at the elbow and suggesting 
that the veteran's complaints in the elbow area could be 
"referred pain," which the Board understands to mean that the 
pain could be referred from the wrist, without any separate 
and distinct disability of the elbow.  

Notwithstanding these inconsistencies, the weight of the 
evidence establishes the existence of disability of the right 
elbow.  Arthritic changes and ulnar nerve impingement have 
been diagnosed.  The extent and severity of the disability is 
a rating question, whereas the question currently before the 
Board is one of service connection, which, in this case, 
requires resolution of different questions; those of whether 
a chronic disability of the elbow exists and, if so, how it 
is related to the wrist disability.  Since the past record 
tends to confirm the disability of the elbow, no further 
effort need be undertaken to obtain this documentation.  The 
medical opinion evidence against a finding of a connection 
between the wrist and elbow is limited to the report of the 
December 1997 VA examination which found no "service 
connection" for the right elbow.  That examiner did not 
address the question of a less direct, but still causal 
relationship, such as one due to overuse or compensatory 
motions of the right upper extremity attributable to the 
wrist impairment.  The evidence favoring the finding of a 
causal connection on that basis includes Dr. Bash's report, 
and the observation of the veteran's awkward movement of the 
right arm, as demonstrated at the Board hearing.  The 
reasoning applicable to considering the absence of similar 
findings on the left side, as discussed above with regard to 
the shoulder, also applies to the elbow-wrist relationship.  
With consideration of the entire record, it appears that the 
evidence is in relative equipoise on this point and that the 
benefit of the doubt should be resolved in favor of the 
veteran.

With respect to the right hand, the record shows that 
limitation of motion of the thumb was reported at a VA 
examination in March 1993.  A tremor of the right hand of 
undetermined etiology was reported at a VA examination 
4 months later, in July 1993.  A shocking-type pain was 
evaluated by Dr. Mangell in April 1995, and the possibility 
was noted that it was related to the right wrist fusion.  
There were no obvious bony changes on X-rays.  A VA examiner 
in June 1995 reported tendinitis and possible neuroma of the 
right thumb but thought that the right thumb pain was related 
to use of the hand rather than to wrist fusion.  At the next 
VA examination, in December 1997, Dupuytren's contracture 
(palmar fibrosis) of the right palm and probable fibrosis of 
the flexor tendon and the tendon sheath of the right thumb 
were reported but were considered unrelated to the wrist 
fusion.  Examination of the right hand in December 1997 was 
normal.  

The abnormal findings regarding the right hand and thumb were 
reported more or less contemporaneously with the increase in 
wrist pathology that led to the decision to perform wrist 
fusion and the recuperation period thereafter.  By the time 
the veteran was examined in December 1997, there were no 
objective manifestations of hand pathology.  Dr. Bash refers 
to right thumb pathology consisting of pain, decreased grip 
strength, decreased range of motion and X-ray degenerative 
changes, but none of these findings were reported at the 
December 1997 examination.  Noting that he had reviewed "this 
patient's images" he referred to degenerative changes 
involving the first carpal metacarpal joint (thumb) and 
severe degenerative arthritis of the carpal bones of the 
right wrist.  Degenerative arthritis of the carpal bones of 
the wrist is included within the present service connection 
grant.  Nevertheless, Dr. Bash's opinion that the veteran has 
degenerative changes in the hand and that they are secondary 
to the service-connected wrist injury is probative and 
reasonably supported by the record.  As noted above in the 
discussion with regard to the elbow, the severity of any 
disability of the hand, along with the precise classification 
of the disability, are questions which are more appropriately 
left for resolution when the question of what rating to 
assign is considered.  The Board can finds that there is 
evidence as to the existence of a hand disability, and its 
etiology, and that the evidence to the contrary does not 
predominate, but places the question in relative equipoise.  
When that situation arises, the benefit of the doubt rule 
applies and a grant of the benefit sought is in order.  


ORDER

Service connection for disability of the right shoulder is 
granted.

Service connection for disability of the right elbow is 
granted.

Service connection for disability of the right hand is 
granted.


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 

